DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on October 25, 2022 is acknowledged.
Claims 12-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 25, 2022.
Claim Objections
Claim 11 is objected to because of the following informalities:  In line 1, “estimate” should be changed to --estimating--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ohmura (US 2016/0272141 A1) in view of Kim et al. (US 2020/0346607 A1) and Heinrich et al. (US 2021/0086714 A1). Ohmura teaches an apparatus for operating an airbag of a vehicle, comprising: an autonomous driving system (paragraphs 0015, 0017, 0054 and 0059) configured to predict a collision of the vehicle and generate collision prediction information (paragraphs 0014, 0045, 0061, 0062, 0079, 0083 and 0086); an airbag module comprising a plurality of airbags (12D, 12P, 12S, 12C) and configured to selectively deploy the plurality of airbags (abstract; paragraphs 0008, 0011-0015, 0062-0066, 0069-0075, 0082, 0089, 0090 and 0096); and an airbag control unit configured to: estimate a sitting position of a passenger of the vehicle (paragraphs 0037, 0041, 0068, 0069 and 0091); estimate, based on the collision prediction information, a collision status of the vehicle; determine, based on the estimated sitting position, (i) a set of the airbags to be deployed, and (ii) a time to deploy the set of the airbags, the set of the airbags comprising at least one of the plurality of airbags; and transmit, to the airbag module, a deployment signal indicating the determined set of the air bags and the determined time to deploy the set of the air bags (abstract; paragraphs 0008, 0011-0015, 0062-0066, 0069-0075, 0082, 0089, 0090 and 0096). The collision prediction information comprises at least one of a relative speed and a time-to-collision with another vehicle (paragraphs 0079 and 0086). Each of the plurality of airbags comprises a driver air bag (DAB) 12D, passenger air bag (PAB) 12P, curtain air bag (CAB) 12C, side air bag (SAB) 12S or knee air bag (KAB). The autonomous driving system is configured to transmit the collision prediction information to the airbag control unit via a vehicle controller area network (CAN) 24 (paragraphs 0045-0048). The airbag control unit comprises: a sitting position estimation unit configured to estimate the sitting position of the passenger (paragraphs 0037, 0041, 0068, 0069 and 0091); a collision status estimation unit configured to estimate, based on the collision prediction information, the collision status of the vehicle (paragraphs 0014, 0045, 0061, 0062, 0079, 0083 and 0086); and an operation determination unit configured to: determine, based on the estimated sitting position, the set of the airbags to be deployed and the time to deploy the set of the airbags; and transmit the deployment signal to the airbag module when the collision status estimation unit indicates that the collision of the vehicle has occurred (abstract; paragraphs 0008, 0011-0015, 0062-0066, 0069-0075, 0082, 0089, 0090 and 0096). The estimated sitting position of the passenger comprises a forward sitting position, a sideward sitting position or a backward sitting position (paragraph 0069). In response to estimating that the sitting position is a forward sitting position, the airbag control unit is configured to transmit the deployment signal to the airbag module to deploy one or more of the DAB, PAB, SAB, CAB and KAB (paragraph 0069). In response to estimating that the sitting position is a sideward sitting position, the airbag control unit is configured to transmit the deployment signal to the airbag module to deploy one or more of the DAB, PAB and CAB (paragraph 0069). In response to estimating that the sitting position is a backward sitting position, the airbag control unit is configured to transmit the deployment signal to the airbag module to deploy one or more of the SAB and CAB (paragraph 0069). Ohmura does not teach that the sitting position of a passenger of the vehicle is estimated based on a captured image from an interior image sensor. Kim teaches that a sitting position of a passenger of a vehicle may be estimated using seat-mounted sensors or a captured image from an interior image sensor (paragraph 0044). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use an interior image sensor as taught by Kim instead of seat mounted sensors (paragraph 0066 of Ohmura) as taught by Ohmura, since Kim teaches that an interior image sensor and seat mounted sensors (as described in paragraph 0066 of Ohmura and paragraph 0044 of Kim) are art-recognized equivalents for detecting seat positions (paragraph 0044 of Kim), and substituting an interior image sensor as taught by Kim for a known, equivalent sitting position detection system using seat-mounted sensors as taught by Ohmura would have yielded the predictable result of similarly detecting the sitting position(s) in the vehicle. See MPEP §2143(I)(B), MPEP §2144.06(II) and MPEP §2183. Using an interior image sensor as taught by Kim to detect the sitting position(s) in the vehicle could also advantageously provide additional functionality (e.g., detecting the presence of a child seat(s)). Neither Ohmura nor Kim explicitly teaches that a dynamic behavior of the passenger caused by the collision of the vehicle is estimated based on a captured image of an interior of the vehicle. Heinrich teaches that a dynamic behavior of a passenger caused by the collision of a vehicle may be estimated based on a captured image of an interior of the vehicle, wherein transmission of a deployment signal to an airbag module is based on an indication that a dynamic behavior of a passenger has occurred (paragraphs 0011, 0014, 0040, 0041 and 0047). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to estimate a dynamic behavior of a passenger caused by the collision of a vehicle based on a captured image of an interior of the vehicle and to transmit a deployment signal to an airbag module based on an indication that a dynamic behavior of a passenger has occurred, according to the known technique taught by Heinrich, for a vehicle based on the combined teachings of Ohmura and Kim, as set forth above, “such that the at least one occupant protection means is triggered at a point in time and is positioned into its active position when its protective position is optimal in relation to the occupant” (paragraph 0011), “in order to verify the collision and to determine or to predict a collision severity” (paragraph 0041) and so that “a movement of the occupant 3 can be determined using the detected image data, such that the control, triggering and the trigger point in time of the corresponding occupant protection means l1 to In can be adjusted in relation to a current position of the occupant 3” (paragraph 0042). All the claimed elements were known in the cited prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results. MPEP §2143(I)(A).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ohmura (US 2016/0272141 A1) in view of Kim et al. (US 2020/0346607 A1) and Heinrich et al. (US 2021/0086714 A1) as applied to claim 5 above, and further in view of Rao et al. (US 2004/0093141 A1). Neither Ohmura, Kim nor Heinrich teaches a speed threshold or a time-to-collision threshold. Rao teaches a collision status estimation unit that is configured to estimate that a collision has occurred when a relative speed meets a speed threshold or a time-to-collision meets a time-to-collision threshold (paragraphs 0008 and 0047). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize a collision status estimation unit that is configured to estimate that a collision has occurred when a relative speed meets a speed threshold or a time-to-collision meets a time-to-collision threshold, as taught by Rao, for a vehicle based on the combined teachings of Ohmura, Kim and Heinrich, as set forth above, in order to ensure that the airbag(s) are properly deployed when a collision is imminent (paragraph 0023). All the claimed elements were known in the cited prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results. MPEP §2143(I)(A). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ohmura (US 2016/0272141 A1) in view of Kim et al. (US 2020/0346607 A1) and Heinrich et al. (US 2021/0086714 A1) as applied to claim 5 above, and further in view of Nada et al. (JP H11-152009 A). Neither Ohmura, Kim nor Heinrich teaches a head displacement threshold or a chest displacement threshold. Nada teaches a head displacement threshold L1 (paragraphs 0034 and 0036 of the English translation). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize a head displacement threshold, as taught by Nada, for a vehicle based on the combined teachings of Ohmura, Kim and Heinrich, as set forth above, in order to determine “the inertial force acting on the occupant” (paragraph 0036 of the English translation) to thereby help determine whether deployment of the airbag(s) would be beneficial. All the claimed elements were known in the cited prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results. MPEP §2143(I)(A). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH J FRISBY whose telephone number is (571)270-7802. The examiner can normally be reached M-F 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH J FRISBY/             Primary Examiner, Art Unit 3614